Citation Nr: 0214282	
Decision Date: 10/15/02    Archive Date: 10/17/02	

DOCKET NO.  98-06 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney




ATTORNEY FOR THE BOARD

John J. Crowley, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1962 to August 1973 and from October 1974 to October 
1976. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1997 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).  The case was later transferred to the Manila 
RO.  In August 2002, the RO addressed the issue of service 
connection for warts (verruca) as a result of exposure to 
herbicides.  The veteran was notified of this determination 
that month, and has not appealed it.  

The veteran's notice of disagreement, filed on his behalf by 
his attorney, also expressed disagreement with RO denials of 
increased ratings for varicose veins and for residuals of a 
right tibia fracture.  A statement of the case was issued 
addressing these matters, as well as TDIU, and the veteran 
was advised that to perfect his claims, he had to submit a 
substantive appeal addressing them.  The veteran's 
substantive appeal addressed only the matter of TDIU.  
Accordingly, that is the sole issue before the Board.


FINDING OF FACT

A 2000 rating decision granted the veteran TDIU.


CONCLUSION OF LAW

There is no outstanding question of fact or law in the matter 
of entitlement to TDIU, and the appeal in that matter is 
moot.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 19.7, 20.101 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an October 1997 rating determination, the RO addressed the 
following issues:  (1) entitlement to an increased rating for 
bilateral varicose veins (2) entitlement to a compensable 
rating for residuals of a right tibia fracture (3) 
entitlement to TDIU.  The rating decision increased the 
rating for bilateral varicose veins from 30 to 50 percent and 
the rating for residuals of a right tibia fracture from 0 to 
10 percent.  Entitlement to individual unemployability was 
denied.

In a notice of disagreement received in December 1997, the 
veteran's attorney indicated that the veteran disagreed with 
the rating decision of October 1997 as follows:

It is his position that a higher 
scheduled rating was warranted for 
varicose veins and fracture of the tibia 
and that individual unemployability 
should have been granted.  

In a May 1998 rating decision, the RO increased the rating 
for bilateral varicose veins to 40 percent for each leg; 
continued the 10 percent rating for residuals of a right 
fibula fracture; and continued denial of TDIU.  A statement 
of the case addressing these three claims was issued by the 
RO in May 1998.  In the May 1998 substantive appeal, the 
veteran's attorney stated:

1.  The veteran seeks 100% schedular or 
individual unemployability rating. 

2.  The RO's decision lacks adequate 
reasons and bases to support it.  The RO 
failed to fulfill its statutory duty to 
assist the veteran with his claim.

3.  No fee agreement is enclosed because 
the veteran has not agreed to pay a legal 
fee for services before the RO or the 
[Board].

A July 2000 rating decision granted service connection for 
post-traumatic stress disorder, rated 70 percent, and granted 
TDIU.  The veteran was notified of this decision in August 
2000.  He has not communicated further with VA regarding 
these matters.   

Under 38 C.F.R. § 19.7(b) a decision of the Board will be in 
writing and will set forth specifically the issue or issues 
under appellate consideration.  Except with respect to the 
issues remanded to the agency of original jurisdiction for 
further development of a case and appeals which are dismissed 
because the issue has been resolved by administrative action 
or because an appellant seeking nonmonetary benefits has died 
while the appeal was pending, the decisions will also include 
separately stated findings of fact and conclusions of law on 
all material issues of fact and law presented on the record, 
the reasons or bases for those findings and conclusions, an 
order granting or denying the benefit or benefits sought on 
appeal or dismissing the appeal.  

The only issue on which the veteran perfected an appeal, and 
over which the Board has jurisdiction is entitlement to TDIU.  
That benefit has now been granted by the RO.  Under the 
guidance supplied by the United States Court of Appeals for 
the Federal Circuit in Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) no outstanding question of law or fact concerning 
the provision of benefits under the law administered by the 
VA remains unresolved with regard to this issue.  Absent such 
question, there is no matter over which the Board may 
exercise its jurisdiction.  Consequently, the claim must be 
dismissed.





ORDER

The appeal to establish entitlement to TDIU is dismissed.



		
	                                                 GEORGE R. 
SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

